Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.

3.	Applicant’s arguments, see page 6, line 14 through page 8, line 10, filed 27 December 2921, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-5 and 7 under 35 U.S.C. 103 as being unpatentable over Takami et al. (US 7,582,386) in view of Shizuka et al. (US 8,354,191) has been withdrawn; the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 7,582,386) in view of Shizuka et al. (US 8,354,191) as applied to claim 1 above, and further in view of Kuriyama et al. (US 2016/0308202) has been withdrawn; the rejection of claims 6 and 8 under 35 U.S.C. 103 as being unpatentable over  Tamaki et al. (US 7,582,386) in view of Shizuka et al. (US 8,354,191) as applied to claim 1 above, and further in view of Kuriyama et al. (US 2016/0308202), and further in view of Iwase et al. (US 9,478,784) has been withdrawn; and the rejection of claim 9 under  of Nishimura et al. (US 6,677,074) has been withdrawn.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017188235 (hereafter WO ‘235)(using US 10,748,715 as translation)(hereafter US ‘715).
Claim 1:	WO ‘235 discloses an energy storage device (see e.g., Figure 1) comprising a positive electrode (1) and a negative electrode (12)(see US ‘715, Figures 6 and 7),
wherein:
the positive electrode (11) has a positive active material layer containing a positive active material (US ‘715, col. 3: 25-col. 5: 16);
the negative electrode has a negative active material layer containing a negative active material (US ‘715, col. 7: 48-col. 8: 16);
the positive active material contains secondary particles that are aggregates of primary particles (US ‘715, col. 3: 59-62);
the negative active material includes hardly graphitizable carbon (US ‘715, col. 8: 5-16); 


when an average particle size of the primary particles that constitute the secondary particles in the positive active material is defined as FP (µm) and an average particle size D50 of the hardly graphitizable carbon in the negative active material layer is defined as DN (µm), FP and DN satisfy a requirement represented
by relational formula (1): 
0.070 < FP/DN < 0.875; 
[WO ‘235 discloses that the average primary particle diameter (FP) is 0.1 µm – 1.5 µm, and an average particle diameter (D50) of the hardly graphitizable carbon is 1 µm-10 µm (US ‘715, col. 8: 17-19). Specifically, as per Examples 1-11 and Table 1 (US ‘715, col. 13: 50 through col. 15: 10), the hardly graphitizable carbon has an average particle diameter of 3.0 µm, and the average primary particle diameters as shown in Table 1; Thus, FP/DN = 0.17 (i.e. 0.5 µm/3 µm)(Example 1), 0.12 (Examples 2-4, 0.26 (Example 5), 0.33 (Example 6), 0.4 (Example 7), 0.27 (Examples  8-9), 0.33 (Example 10), and 0.23 (Example 11), all of which fall within the claimed range]
when an average particle size D50 of the positive active material is defined
as DP (µm), DP and DN satisfy a requirement represented by relational formula
(2): 
0.7 < DP/DN < 5.0;
which falls within the claimed range]
when a thickness of the positive active material layer is defined as TP (µm) and a thickness of the negative active material layer is defined as TN (µm), TP and TN satisfy a requirement represented by relational formula (3): 
0.7 ≤ TP/TN ≤ 1.05, and
TN is 38µm or less [WO ‘235 discloses that the thickness of the positive active material layer (TP) is 34 µm (US ‘715, col. 14: 16-18), and the thickness of the negative active material layer is 35 µm (US ‘715, col. 14: 35-36).   Thus, TP/TN = 34 µm/ 35 µm = 0.97, which falls within the claimed ranged, as does TN]. See also entire document.
Claim 2: WO ‘235 discloses that DN is 1.0 to 5.9 µm inclusive (3 µm as per US ‘715, col. 14: 1-3).
Claim 3:	WO ‘235 discloses that the negative active material is amorphous carbon (US ‘715, col. 8: 5-16).
Claim 4:	WO ‘235 discloses that the positive active material is a lithium metal composite oxide represented by a compositional formula: LixCoyNizMn(1-y-z)O2 (provided that 0.95 ≤ x ≤ 1.2, 0.1 ≤ y ≤ 0.34, 0 < z and 1-y-z > 0)(see US ‘715, col. 4: 64-col. 5: 16 and Table 1, Examples 1-11).
Claim 5:	Given that the composition of the positive electrode and the negative electrode of WO ‘235 are the same as that instantly claimed, the electrode of WO ‘235 anticipate that the positive active material layer includes a portion which is overlaid with the negative active material layer as observed in a thickness direction of the positive active material layer, and
a 1CA current density, which is a value determined by dividing a rated capacity of the energy storage device by an area of the portion in the positive active material layer, is 0.8 mA/cm2 or more.
Claim 6:	WO ‘235 disclose that the positive active material has an areal weight ranging from 3 mg/cm3 to 100 mg/cm3, inclusive (US ‘715, col. 3: 50-52), and
The negative active material layer has an areal weight ranging from 3 mg/cm3 to 100 mg/cm3, inclusive (US ‘715, col. 8: 20-22).
Claim 7:	WO ‘235 discloses that the positive active material has a density ranging from 0.5 g/cm3 to 5.0 g/cm3, inclusive (col. 3: 52-54), and
the negative active material has a density ranging from 0.5 g/cm3 to 5.0 g/cm3, inclusive (US ‘715, col. 8: 22-24).
Claim 8:	WO ‘235 discloses that the negative active material consists of hardly graphitizable carbon (US ‘714, col. 8: 5-16).

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017188235 (hereafter WO ‘235)(using US 10,748,715 as translation)(hereafter US ‘715)   as applied to claim 1 above, and further in view of Nishimura et al. (US 6,677,074).

	Claim 9:	WO ‘235 does not disclose a DP of 2.3 µm or less.
Nishimura et al. disclose an average particle size of the positive active material of 2.3 µm or less (Figures 2-5 and Table 1), See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive active material of WO ‘235 such that the average particle size of the positive active material of 2.3 µm or less, as taught by Nishimura et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have secured safety while retaining high discharge capacity and suppressing an increase of a short-circuit current (col. 2: 23-27).

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017188235 (hereafter WO ‘235)(using US 10,748,715 as translation)(hereafter US ‘715)   as applied to claim 1 above, and further in view of Yu et al. (US 2014/0315089)
WO ‘235 is as applied, argued, and disclosed above, and incorporated herein.
Claim 10:	WO ‘235 does not disclose that the surface of the positive active material is coated with one of a group consisting of ZrO2, MgO, Al2O3 and carbon (paragraph [0099]).
xCoyMnzO2, wherein 0.90 ≤a≤1.11, 0,5≤x<1.0, 0<y≤0.5 and 0<z≤0.5, and x+y+z = 1, with a carbon material (abstract). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive active material of WO ‘235 by incorporating the carbon coating of Yu et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a positive active material that would have had low resistance with respect to a current collector, a high energy density, and improved high-capacity characteristics, high power characteristics, high-rate characteristics and cycle-life characteristics (paragraph [0101]).

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729